                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION



ANTHONY DAUNT, et al.,
                                                      Case No. 1:19-cv-614
                    Plaintiffs,
      v.                                              HON. JANET T. NEFF

JOCELYN BENSON, in her official                       MAG. ELLEN S. CARMODY
Capacity as Michigan
Secretary of State,

                    Defendant.




 PLAINTIFFS’ RESPONSE TO MOTION FOR EXTENSION OF TIME

      Plaintiffs Anthony Daunt, Tom Barrett, Aaron Beauchine, Kathy Berden,

Stephen Daunt, Gerry Hildenbrand, Gary Koutsoubos, Linda Lee Tarver, Patrick

Meyers, Marian Sheridan, Mary Shinkle, Norm Shinkle, Paul Sheridan, Bridget Beard,

and Clint Tarver, do not object to a modest extension of time for Defendant Secretary

of State Jocelyn Benson to answer Plaintiffs’ Complaint. For example, aligning the

Defendant’s answer deadline with that of Defendant’s brief in opposition to Plaintiffs’

motion for preliminary injunction—due August 27, 2019—would be entirely

appropriate. But given the need to expedite Plaintiffs’ constitutional claims as quickly

as possible before the January 2020 application process begins for the new
redistricting commission, Plaintiffs cannot agree to an indefinite extension of time for

Defendant to file a motion to dismiss. This is particularly true given that Defendant

has indicated her intent to timely file her brief in opposition to Plaintiffs’ motion for

preliminary injunction. Because both parties have the right to immediately appeal a

grant or denial of an injunction request, it is entirely possible that disposition of that

motion will moot any need to brief or argue a hypothetical motion to dismiss.

       WHEREFORE, Plaintiffs respectfully request that the Court grant Defendant

an additional 7 days within which to file her Answer to the Complaint.

Dated: August 20, 2019

Respectfully submitted,

Holtzman Vogel Josefiak                         Bursch Law PLLC
Torchinsky PLLC

/s/ Jason Torchinsky                            /s/ John J. Bursch
45 North Hill Drive, S 100                      9339 Cherry Valley Ave. SE, #78
Warrenton, Virginia 20106                       Caledonia, Michigan 49316
(540) 341-8800                                  (616) 450-4235
JTorchinsky@hvjt.law                            jbursch@burschlaw.com
 Attorney for Plaintiffs                          Attorney for Plaintiffs


/s/ Eric E. Doster
DOSTER LAW OFFICES, PLLC
2145 Commons Parkway
Okemos, MI 48864
(517) 977-0147
eric@ericdoster.com
 Attorney for Plaintiffs



                                            2
